Citation Nr: 1208476	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  07-10 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for sleep apnea, to include as being secondary to service-connected hypertension.

3.  Entitlement to an initial compensable evaluation for hypertension.

4.  Entitlement to an initial compensable evaluation for right Achilles tendon repair.

5.  Entitlement to a compensable evaluation for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to December 1983 and from September 1990 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the February 2008 rating decision, the RO denied entitlement to service connection for sleep apnea, bilateral heel spurs, left ankle disability, migraine headaches, and determined that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for sinusitis.  In October 2008, the Veteran submitted a VA Form 9, Appeal to the Board, which was accepted as a notice of disagreement, wherein he indicated he wanted to appeal all five issues.  In February 2009, the RO issued a statement of the case addressing all five issues.  In March 2009, in a VA Form 9, Appeal to the Board, the Veteran checked the box on the form that stated, "I have read the statement of the case and any supplemental statement of the case I received.  I am only appealing these issues: (List below.)" and wrote, "Sleep Apnea."  See id. at Item # 9.  Thus, the Board finds that the Veteran limited his appeal to this issue only.  

In May 2009, which would have been after the expiration of the appeal period for the issues of entitlement to service connection for bilateral heel spurs, left ankle disability, migraine headaches, and sinusitis, the Veteran's representative submitted a VA Form 646, Statement of Accredited Representation in Appealed Case, wherein he listed these four service connection issues as being on appeal.  In this particular case, the expiration of the appeal period occurred in April 2009.  See 38 C.F.R. §§ 20.302(a), 20.305 (2011).  Thus, the May 2009 submission could not have perfected an appeal in connection with these issues.  The Board will construe this document, instead, as a claim to reopen the service connection issues.

Therefore, in light of the above discussion, the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for bilateral heel spurs, left ankle disability, migraine headaches, and sinusitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted, which is explained below.  

As to right ear hearing loss, the basis for the denial of service connection in the September 2005 rating decision was that the Veteran's hearing loss did not meet the criteria for a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2011) (defining hearing loss "disability" as particular decibel loss at various frequencies).  The RO based this finding on a January 2005 VA audiogram, which was done while the Veteran was still in service.  Of record, however, is an October 2010 private audiogram, which, based upon the chart shown, indicates that the Veteran now has a right ear hearing loss disability for VA purposes.  See medical record.  The Veteran has reported in-service noise exposure.  Therefore, there is evidence of a current disability, evidence of in-service noise exposure, and evidence that it may be related to service.  The Board concludes that a VA examination and a medical opinion are warranted in connection with this claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

As to sleep apnea, the service treatment records show that the Veteran reported snoring when he was completing his paperwork for service discharge.  See February 2005 examination report.  He was diagnosed with obstructive sleep apnea in April 2007, which is approximately two years following service discharge.  Thus, there is evidence of a current disability, evidence of in-service snoring, and evidence that it may be related to service, as alleged by the Veteran.  The Board concludes that a VA examination and a medical opinion are warranted in connection with this claim as well.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

On this note, at the April 2011 Board hearing, the Veteran raised the issue of sleep apnea being secondary to the service-connected hypertension.  The Veteran has not received notice of the evidence necessary to establish secondary service connection.  Therefore, the Board will request that AMC inform the Veteran of the evidence requirements.

As to the claim for increase for hypertension, the last time the Veteran was examined for this disability was at service discharge, which was more than six years ago.  While there are blood pressure readings throughout the appeal, more recent readings (beyond 2007) are scarce.  There are multiple medical records showing the Veteran's blood pressure was not in control in 2007.  See May 2007 and July 2007 records from Naval Hospital in Jacksonville, Florida.  At the April 2011 hearing, the Veteran testified that he had been put on more intensive medications over the years in the attempt to bring down his blood pressure.  See transcript on page 15.  He noted his blood pressure medication had been changed to something stronger in the last two weeks, but that the medication had made him tired.  He also described his blood pressure as not in control.  See id. on page 22.  The Board finds that a new examination is necessary, as the Veteran indicated a possible worsening of the disability at the April 2011 hearing.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Additionally, the Veteran noted he was being treated for hypertension by Dr. Dustin Smith.  See transcript on pages 17-18.  An attempt to get those records should be made.  The evidence shows that the Veteran received a device that checks his blood pressure.  The Veteran should consider submitting blood pressure readings to VA.

Lastly, when the Veteran submitted additional evidence directly to the Board, there were VA treatment records, which indicated they had been printed at the Jacksonville, Florida, Outpatient Clinic.  See records dated in September 2010.  The Board finds that the AMC should request all VA treatment records since service discharge, as these are the only VA records in the claims file, and there may be outstanding records both prior to and after this date.  The Veteran also is treated through TRICARE at the Jacksonville Naval Hospital.  Records dating from July 2007 should be requested from the facility as well.  

As to the claim for increase for right Achilles tendon repair, the Veteran was provided with a VA "joints" examination in February 2008.  In reading through the record, the examiner addressed only the left ankle.  See examination report.  Thus, there has not been a VA examination for the right ankle disability since 2005.  A new examination for this disability is warranted for two reasons.  One, the February 2008 examination was inadequate for evaluating the right ankle Achilles tendon repair.  Two, a more recent examination is warranted for VA to determine the level of severity of the service-connected disability.

As to bilateral pes planus, the Veteran testified that he felt his feet had gotten worse since approximately 2009.  See transcript on pages 13 ("I feel like they are worse today than they were before.") and 22 ("I started noticing the change in condition around, about, I think it was around the later part of ... 2009.").  Thus, a new examination will be ordered.  See Palczewski, 21 Vet. App. at 181; Snuffer, 10 Vet. App. at 40); see also VAOPGCPREC 11-95, 60 Fed. Reg. 43186.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the evidence necessary to substantiate a claim for service connection for sleep apnea on a secondary basis, to include aggravation.

2.  Ask the Veteran to provide information and a completed authorization release form so that VA can obtain the medical records from Dr. Dustin Smith.  The Veteran may submit these records himself.

The Veteran had submitted records from Dr. Emmanuel Lagoutaris for treatment of his ankle and feet.  The most recent records VA has in the claims file are from 2009.  If the Veteran has been treated for the service-connected ankle and feet disabilities since 2009, he should provide VA with permission to obtain the records, or he may submit them himself.  

If there are any other relevant records the Veteran wants VA to attempt to obtain that are not already of record, he should provide permission and sufficient information so that the records can be requested on his behalf.  The Veteran should be advised that he may submit blood pressure readings directly to VA.

All attempts to fulfill this development should be documented in the claims file.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (i) identify the specific records the AMC is unable to obtain; (ii) briefly explain the efforts that the AMC made to obtain those records; (iii) describe any further action to be taken by the AMC with respect to the claim; and (iv) inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  The AMC should associate with the claims folder VA treatment records pertaining to the Veteran that date from June 2005.  

4.  The AMC should request all Tricare records pertaining to the Veteran from the Jacksonville Naval Hospital that date from July 2007.

5.  After the above development has been accomplished, the AMC should then schedule the Veteran for an examination in connection with the claim for service connection for right ear hearing loss.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner is informed of the following facts:

* The Veteran served on active duty from September 1978 to December 1983 and from September 1990 to June 2005.

* The Veteran's service treatment records are in Volumes 1 and 2 of the claims file.  All of the below reports are in Volume 2 of the claims file and have been tabbed on the left in white with the applicable month and year.

* A July 1978 Report of Medical Examination shows that audiometric testing revealed the Veteran had pure tone thresholds of 10 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 5 decibels at 3000 Hertz, and 0 decibels at 4000 Hertz.

* An April 1980 Report of Medical Examination shows that audiometric testing revealed the Veteran had pure tone thresholds of 15 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, and 0 decibels at 4000 Hertz.

* A July 1985 Report of Medical Examination shows that audiometric testing revealed the Veteran had pure tone thresholds of 15 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, and 10 decibels at 4000 Hertz.

* A January 1990 Report of Medical Examination shows that audiometric testing revealed the Veteran had pure tone thresholds of 20 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 10 decibels at 4000 Hertz.

* A January 2005 audiometric evaluation result revealed the Veteran had pure tone thresholds of 10 decibels at 500 Hertz, 20 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 25 decibels at 4000 Hertz.  

* The examiner is informed that service connection for left ear hearing loss has been granted.  

* While the Board has laid out some of the relevant facts, the Board requests you review the claims file. 

The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that a current right ear hearing loss disability began in or is related to active military service.  A complete rationale for the examiner's opinion must be provided. 

6.  After the above development has been accomplished, the AMC should then schedule the Veteran for an examination in connection with the claim for service connection for sleep apnea.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner is informed of the following facts:

* The Veteran served on active duty from September 1978 to December 1983 and from September 1990 to June 2005.

* In February 2005, the Veteran reported that he snored but denied waking up choking or having excessive daytime sleepiness.  This record is located in Volume 2 of the claims file and is tabbed in white with the applicable month and year.

* The service treatment records show the Veteran was diagnosed with hypertension during service, and he is service connected for such disability.

* In April 2007, the Veteran underwent a sleep study, which resulted in the Veteran being diagnosed with moderately severe sleep apnea/hypopnea syndrome.  In the sleep study report, it was noted that the indication for the study was, "Snoring, witnessed apnea, excessive daytime sleepiness, hypertension."  This record is in Volume 3 of the claims file and is tabbed in green with the applicable month and year.

* While the Board has laid out some of the relevant facts, the Board requests you review the claims file. 

The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that sleep apnea began in or is related to active military service.  The examiner's attention is directed to the Veteran's report at the discharge examination that he snored.  If sleep apnea did not have its onset in service, is it at least as likely as not that sleep apnea was caused by hypertension?  Finally, is sleep apnea aggravated by hypertension?

A complete rationale for the examiner's opinion must be provided.  The examiner should not invoke the phrase "without resort to mere speculation" without explaining the basis for such an opinion.  For example, if the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause of sleep apnea cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

7.  After the above development has been accomplished, the AMC should then schedule the Veteran for an examination in connection with the claim for increase for hypertension.  The claims folder should be forwarded to the examiner for review and the examiner should indicate that such review was accomplished in the report.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

8.  After the above development has been accomplished, the AMC should then schedule the Veteran for an examination in connection with the claim for increase for right Achilles tendon repair.  The claims folder should be forwarded to the examiner for review and the examiner should indicate that such review was accomplished in the report.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

In particular, the examiner is asked to provide a complete assessment of the severity of the Veteran's service-connected right ankle disability, to include a discussion of the ranges of motion of the appropriate joint(s).  Additionally, the examiner is asked to indicate whether the Veteran's service-connected right ankle disability is manifested by weakened movement, excess fatigability, incoordination, or pain, and if so, whether there is an additional loss of range of motion as a result of these symptoms.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or during flare-ups.  The examiner must provide a complete rationale for any stated opinion.

9.  After the above development has been accomplished, the AMC should then schedule the Veteran for an examination in connection with the claim for increase for bilateral pes planus.  The claims folder should be forwarded to the examiner for review and the examiner should indicate that such review was accomplished in the report.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

The examiner should assess the nature and severity of the Veteran's signs and symptoms.  The examiner should also specifically address whether there is evidence of a weight-bearing line over or medial to the great toe; inward bowing of the tendo achillis; pain on manipulation and use of the feet, and, if so, whether it is attenuated; evidence of marked deformity (i.e., pronation or abduction); swelling on use; characteristic callosities; extreme tenderness of plantar surfaces of the feet; and marked inward displacement and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  A complete rationale for any opinion expressed must be provided. 

10.  As each examination report is completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

11.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issues of entitlement to service connection for right ear hearing loss and sleep apnea, to include as secondary to hypertension, and entitlement to increased ratings for hypertension, right Achilles tendon repair, and bilateral pes planus.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

